UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4252



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TIMOTHY NEAL WRIGHT,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (4:06-cr-00021-jlk)


Submitted:   October 22, 2007          Decided:     November 13, 2007


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Gott, Danville, Virginia, for Appellant. John L. Brownlee,
United States Attorney, Jean B. Hudson, Assistant United States
Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Timothy Wright appeals the district court’s judgment

entered pursuant to his guilty plea to one count of possessing a

firearm after having been convicted of a felony, in violation of 18

U.S.C. §§ 922(g) (2000) and 924(e) (West 2000 and Supp. 2007).

Prior to Wright’s sentencing, the probation office prepared a

presentence investigation report, which classified Wright as an

armed career criminal pursuant to 18 U.S.C. § 924(e), based on his

four prior breaking and entering convictions.

          On appeal, Wright raises two alleged errors.   First, he

contends the application of the Armed Career Criminal Act to the

facts in his case violated his Eighth Amendment protections against

cruel and unusual punishment.   Second, Wright alleges the district

court erred in failing to determine whether his breaking and

entering convictions qualified as burglaries within the meaning of

18 U.S.C. § 924(e)(2) and were thus predicate offenses for purposes

of application of the armed career criminal enhancement.

          Title 18, section 924(e) of the United States Code

provides for a fifteen year mandatory minimum sentence for an

individual who has previously been convicted in any court of a

crime punishable by imprisonment of a year or more, who possesses

a firearm, and has three prior convictions for violent felonies or

serious drug offenses.    18 U.S.C.A. §§ 922(g) and 924(e).     On

appeal, Wright argues that the § 924(e) enhancement he received


                                - 2 -
violated the Eighth Amendment because his predicate convictions

occurred fifteen years prior to the current offense when he was

eighteen years old and because “he does not fit the profile of a

recidivist as he had not been at liberty between the qualifying

felonies” to demonstrate he was a changed man.              Wright’s first

argument is without merit.

            The plain language of § 924(e) does not require an

intervening arrest or period of incarceration to impose the fifteen

year enhanced penalty but imposes the penalty on anyone who has

committed three predicate offenses “on occasions different from one

another.”      18 U.S.C. § 924(e).    This court has already determined

that predicate offenses occur on “occasions different from one

another” if each prior conviction arises out of a separate and

distinct criminal episode.        See United States v. Letterlough, 63

F.3d 332, 335 (4th Cir. 1995).          There is no dispute that these

requirements are met in this case.           Finally, to the extent that

Wright raises a general Eighth Amendment challenge to § 924(e),

this   court    has   already   determined   that   §   924(e)   is   neither

disproportionate to the offense punished nor cruel and unusual

punishment and thus, does not violate the Eighth Amendment.               See

United States v. Presley, 52 F.3d 64, 68 (4th Cir. 1995); United

States v. Etheridge, 932 F.2d 318, 323 (4th Cir. 1991); United

States v. Crittendon, 883 F.2d 326, 331 (4th Cir. 1989).




                                     - 3 -
            Wright also avers the Government failed to establish that

his prior breaking and entering convictions met the definition of

burglary as used in § 924(e) and therefore did not qualify as

predicate “violent felonies” under § 924(e).          As Wright failed to

maintain this claim in the court below,* his argument on appeal is

reviewed for plain error.     Fed. R. Crim. P. 52(b); United States v.

Olano, 507 U.S. 725, 732 (1993).       Plain error review requires the

defendant to establish that:       (1) there was error; (2) the error

was “plain;” and (3) the error affected the defendant’s substantial

rights.    Olano, 507 U.S. at 732.    Even if the defendant makes this

required showing, “Rule 52(b) leaves the decision to correct the

forfeited   error   within   the   sound   discretion   of    the    court   of

appeals, and the court should not exercise that discretion unless

the error seriously affect[s] the fairness, integrity, or public

reputation of judicial proceedings.” Id. (quoting United States v.

Young, 470 U.S. 1, 15 (1985)(internal quotations omitted)).

            Wright’s failure to timely object to the classification

of his prior offenses as violent felonies is fatal to his claim.

Contrary    to   Wright’s   contention,    the   district    court   was     not



     *
      Although Wright’s counsel apparently questioned whether
Wright’s prior offenses were properly classified by the probation
officer in the presentence report as violent felonies, this issue
was not pursued at sentencing. Accordingly, because the matter was
not pursued in open court when Wright and his counsel were afforded
the opportunity to challenge the findings in the presentence
report, we deem Wright’s objection to the classification of his
prior offenses as violent felonies to have been abandoned.

                                   - 4 -
required to delve, sua sponte, into the circumstances surrounding

Wright’s prior convictions, but rather was entitled to rely on

undisputed information in the presentence report that bore “the

earmarks of derivation from [Shepard v. United States, 544 U.S. 13

(2005)] approved sources such as the indictments and state-court

judgments from [defendant’s] prior convictions.” See United States

v. Thompson, 421 F.3d 278, 285 (4th Cir. 2005).   Accordingly, we

affirm the judgment of the district court.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 5 -